.Case 20-10343-LSS Doc 5960 Filed 08/11/21 Page 1of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter I1
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
(Jointly Administered)
Debtors.!
Re Dkt. No. 5898

 

 

ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD WITE
RESPECT TO THE MOTION IN LIMINE OF THE COALITION OF ABUSED
SCOUTS FOR JUSTICE, THE OFFICIAL COMMITTEE OF TORT CLAIMANTS,
AND THE FUTURE CLAIMS REPRESENTATIVE TO STRIKE TESTIMONY
REGARDING THE REASONABLENESS OF THE HARTFORD SETTLEMENT

Upon consideration of the Motion of the Coalition of Abused Scouts for Justice, the
Official Committee of Tort Claimants, and the Future Claims Representative to Shorten Notice
Period with Respect to the Motion of the Coalition of Abused Scouts for Justice, the Offictal
Commiitee of Tort Claimants, and the Future Claims Representative to Strike Testimony
regarding the Reasonableness of the Hartford Settlement (the “Motion to Shorten”)’ filed by the
Supporting Parties, pursuant to section 105(a) of title 11 of the United States Code, Rule
9006(c)(1) of the Federal Rules of Bankruptcy Procedure, and Rule 9006-1(e) of the Local Rules
of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware, for entry of an order scheduling a hearing and shortening the notice period with
. respect to the Motion in Limine; and the Court having jurisdiction to consider the Motion to

Shorten and the relief requested therein in accordance with 28 US.C. §§ 157 and 1334 and the

 

' Phe Debtors in these Chapter 11 Cases, together with the last four digits of Debtor's federal tax identification number, are as
follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut

Hilt Lane, Irving, Texas 75038.
? Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion in Limine or in the

Motion to Shorten.

{00225542-1}

 
Case 20-10243-LSS Doc 5960 Filed 08/11/21' Page 2 of 2:

Amended Standing Order of Reference from the United States District Court for the District of
Delaware; and this being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being
proper before this Court pursuant to 28 ULS.C. §§ 1408 and 1409; and adequate and appropriate
notice of the Motion to Shorten under the circumstances having been provided; and the Court
having determined that the legal and factual bases set forth in the Motion to Shorten establish
just cause for the relief granted herein; and after due deliberation and sufficient cause appearing
therefor,

IT IS HEREBY ORDERED THAT:

1. The Motion to Shorten is GRANTED, as set forth herein.

2. The hearing on the Motion in Limine shall be August £4, 2021 at (OC €om.
(ET), with objections, if any, to be fledineananvenier made at such hearing.

3. This Court shall retain jurisdiction with respect to all matters arising from or

related to the interpretation or implementation of this Order.

LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

ated: (lug. [| Oat

Wilnlington, Delaware

 

{00225542-1} 2
